DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant elected Species A, Fig 2A claims 1 – 21 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction/ election requirement, the election has been treated as an election without traverse (MPEP 818.01(a)).
Claims 3, 4, 10, 11, 17 & 18 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species D, there being no allowable generic or linking claim. Election was made in the reply filed on 10/11/2022.  
Election/Restrictions (09/06/2022)
This application contains claims directed to the following patentably distinct species:
Species A, Para 0023, Fig 2A, orthodontic appliances #202 may be defined by computer data files specific to each orthodontic appliance #202.  For example, a bracket, pallet expander ect. having a specific prescription or parameters may be defined by a computer data file.
Species B, Para 0027, Fig 3. the orthodontic appliance #302 is a bracket. As previously discussed, the orthodontic appliance #302 includes a hook and, in this example, includes five associated support structures #306.
Species C, Para 0032. In one embodiment, the stepped configuration #508 is defined in a layer-by-layer manner in a data file with which the orthodontic appliance #502 is associated. In this manner, the degree to which each layer of the stepped-configuration #508, the height of each layer of the stepped-configuration #508, the length of the stepped configuration #508, end dimension of the stepped configuration #508, etc. can be user-defined as desired based on the specific orthodontic appliance #502 with which the support structures #506 are associated.
Species D, Para 0035. As previously discussed, in some embodiments, the orthodontic kit #600 can be manufactured without manufacturing anything in addition to the orthodontic kit #600. The restriction is made FINAL.

Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2022/0258420 Lukas Marklin (‘Marklin hereafter), App 17/628975; Abst, Additive printing, WO 2021/013889 Filed 07/22/2020; Publication date: 01/28/2021
U.S. 2016/0175068 Cai et al (‘Cai hereafter), App 14/973738
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1 - 21 are currently being examined. 
Claims 3, 4, 10, 11, 17 & 18 have been withdrawn.
Claims have been canceled.
No Claims are allowed or objected to for allowable subject matter.

Specification
The disclosure is objected to because of the following informalities: item 108 (Fig 1), is not recited in the specification.   Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5 - 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. 2022/0258420 Lukas Marklin (‘Marklin hereafter), App 17/628975; Also published as  WO 2021/013889.

		Regarding Claim[s] 1, ‘Marklin discloses all the claim limitations including: An orthodontic kit (‘Marklin, Para 0043, Figs 1 – 3, show arrangement for manufacturing a plurality of orthodontic appliances #1), 
the orthodontic kit comprising: 
a carrier (‘Marklin, #4 (rectangular build platform/ carrier)), 
wherein the carrier is configured to house a plurality of orthodontic appliances (‘Marklin, Figs 1 & 3, shows #4 housing #1 (appliances)); 
the plurality of orthodontic appliances; and 
a plurality of support structures (‘Marklin, #6 (rectangular plates/ support structure)), 
wherein the plurality of support structures includes groups of support structures (‘Marklin, Fig 1 shows a group of support structures #6), 
wherein each group of support structures connects one of the plurality of orthodontic appliances to the carrier (‘Marklin, Fig 1 shows #6 connected to #4); 
wherein the orthodontic kit is defined by a computer data file, wherein the computer data file includes data necessary to additively manufacture the orthodontic kit including the carrier (‘Marklin, does teach #2 (additive printing machine), and Para 0003, “To create an orthodontic appliance to reflect the next desired tooth configuration in the series of treatment stages, a new three-dimensional model must be created that reflects the patient's dentition in the desired configuration, typically involving capturing shapes of the teeth in the three dimensional plaster model, or by using intra oral scan data to start such sequence without a physical impression and respective plaster model, into a computer aided design system. Then, in the computer aided design system, the teeth are separated by a computerized process, and then reset in the desired configuration.” computer data file necessary to additively manufacture would be a Product by process limitation), 
the plurality of orthodontic appliances (‘Marklin, Para 0043, Figs 1 – 3, #1 show plurality of appliances), and 
the plurality of support structures (‘Marklin, Figs 1 – 3 show plurality of #6 (rectangular plates/ support structure)).
A recitation of “product by process” claims are limited by and defined by the process, determination of patentability is based on the product itself. 
The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113(I). 
Since there is no structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art, the Orthodontic Kit of ‘Marklin meets the claim.

Regarding Claim[s] 2, ‘Marklin discloses all the claim limitations including: wherein the groups of supports structures (‘Marklin, #6 (rectangular plates/ support structure)) have types, and wherein each type is specific to at least one type of orthodontic appliance (‘Marklin, Para 0043, Figs 1 – 3, show arrangement for manufacturing a plurality of orthodontic appliances #1, Para 0008-0009, an additive printing machine comprising a build platform and configured for additively manufacturing a plurality of teeth models or the plurality of orthodontic appliances in parallel, and [0009] a plurality of plates each configured for teeth model printing or orthodontic appliance printing, respectively, by the additive printing machine, whereby each plate comprises a unique machine-readable identifier and each plate is detachable and precisely fixed to the build platform. Supports/ plates are capable of being unique to the appliance).

Regarding Claim[s] 5, ‘Marklin discloses all the claim limitations including: wherein an orientation of the carrier is included in computer data file, wherein the orientation of the carrier is normal to a build plane (‘Marklin, Fig 2, #15 (positioning element), #13 (unique machine-readable identifier), Para 0019,  In another preferred implementation the arrangement comprises a detection device configured for detecting the identifier and a position of each plate in respect to the build plate and whereby the additive printing machine is configured to controlling printing in respect to the detected identifier and position. The detection device may comprises an optical detection device, a camera, a RFID reader, a QR barcode reader, a bar code reader, and/or a magnetic stripe reader. The additive printing machine preferably comprises a computerized control device configured for analyzing identifier and/or position information received from the detection device by using a respective software and/or for subsequent controlling printing and/or post processing according to the red-out information. The computerized control device may comprise a database and/or a memory for storing identifier and/or position information, and/or related machining parameters.).
Regarding Claim[s] 6, ‘Marklin discloses all the claim limitations including: carrier  (‘Marklin, Fig 1, #4 (rectangular build platform/ carrier)) includes at least one raised rail, wherein the at least one raised rail extends above the plurality of orthodontic appliances (‘Marklin, Fig 1 shows raised rails in grid pattern).

Regarding Claim[s] 7, ‘Marklin discloses all the claim limitations including: plurality of orthodontic appliances are oriented with respect to the carrier such that no internal supports are necessary for the plurality of orthodontic appliances (‘Marklin, Figs 1 – 5, do not show any internal supports to the appliances).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8, 9, 12 – 16, 19 - 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2022/0258420 Lukas Marklin (‘Marklin hereafter), App 17/628975; Also published as  WO 2021/013889, and in view of U.S. 2016/0175068 Cai et al (‘Cai hereafter).

Regarding Claim[s] 8, ‘Marklin discloses all the claim limitations including: A system for manufacturing orthodontic kits (‘Marklin, Para 0043, Figs 1 – 3, show arrangement for manufacturing a plurality of orthodontic appliances #1), 
the system comprising: 
a database (‘Marklin, Para 0003, “Orthodontic appliances are often fabricated by way of a physical and computer aided molding process, starting  with forming an impression of the patent's dentition using a suitable impression material, such as polyvinylsiloxane (PVS). The impression is scanned by CT from which a computer creates a three-dimensional digital positive model of the patient's teeth and gingival. To create an orthodontic appliance to reflect the next desired tooth configuration in the series of treatment stages, a new three-dimensional model must be created that reflects the patient's dentition in the desired configuration, typically involving capturing shapes of the teeth in the three dimensional plaster model, or by using intra oral scan data to start such sequence without a physical impression and respective plaster model, into a computer aided design system. Then, in the computer aided  design system, the teeth are separated by a computerized process, and then reset in the desired configuration. The resulting computerized model of the patient's dentition in a desired configuration is then used to print a physical model of that tooth configuration.” Para 0019, “The computerized control device may comprise a database and/or a memory for storing identifier and/or position information, and/or related machining parameters.”),  
wherein the database is configured to: 
store a plurality of computer data files (‘Marklin, Para 0003, CT scan data, CAD), 
wherein each of the computer data files includes data necessary to additively manufacture an orthodontic kit (‘Marklin, does teach #2 (additive printing machine), and Para 0003, “To create an orthodontic appliance to reflect the next desired tooth configuration in the series of treatment stages, a new three-dimensional model must be created that reflects the patient's dentition in the desired configuration, typically involving capturing shapes of the teeth in the three dimensional plaster model, or by using intra oral scan data to start such sequence without a physical impression and respective plaster model, into a computer aided design system. Then, in the computer aided design system, the teeth are separated by a computerized process, and then reset in the desired configuration.” computer data files necessary to additively manufacture would be a Product by process limitation), 
wherein each of the orthodontic kits includes a carrier (‘Marklin, Figs 1 & 3, shows #4 (rectangular build platform/ carrier) housing #1 (appliances)), 
a plurality of support structures (‘Marklin, #6 (rectangular plates/ support structure)), and 
a plurality of orthodontic appliances, 
wherein the plurality of support structures includes groups of support structures (‘Marklin, Fig 1 shows a group of support structures #6), and 
wherein each group of support structures connects one of the plurality of orthodontic appliances to the carrier (‘Marklin, Fig 1 shows a group of support structures #6 connected to #4); and 
a manufacturing device (‘Marklin, Fig 1, system of #2 (additive printing machine and #8 (3D printing resin), 
based on the one of the plurality of computer data files (‘Marklin, #2 (additive printing machine) Para 0003, Product by Process Limitation), 
one of the orthodontic kits, 
wherein the one of the orthodontic kits is associated with the one of the plurality of computer data files (‘Marklin, Para 0003, Product by Process Limitation).
Except, ‘Marklin is silent regarding: wherein the manufacturing device is configured to: receive, via a network, one of the plurality of computer data files; and additively manufacture (‘Cai, Para 0146, Specifically, data transmission may be implemented via memory devices such as a floppy disk, a hard disk, a compact disc, a memory card, a flash memory, and the data may also be transmitted to the rapid prototyping device via a wired or a wireless network connection. In step 505, the rapid prototyping may manufacture male molds (positive models) based on the digital models of the tooth arrangements.).
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Marklin with a manufacturing device configured to receive computer files via a network as taught by ‘Cai in order to provide an easily accessible data file storage and retrieval system.
The manufacturing device configured to receive computer data files and additive manufacture, would be considered product by process limitations.

Regarding Claim[s] 9 & 16, ‘Marklin & ‘Cai discloses all the claim limitations including: wherein the groups of supports structures (‘Marklin, #6 (rectangular plates/ support structure)) have types, and wherein each type is specific to at least one type of orthodontic appliance (‘Marklin, Para 0043, Figs 1 – 3, show arrangement for manufacturing a plurality of orthodontic appliances #1, Para 0008-0009, an additive printing machine comprising a build platform and configured for additively manufacturing a plurality of teeth models or the plurality of orthodontic appliances in parallel, and [0009] a plurality of plates each configured for teeth model printing or orthodontic appliance printing, respectively, by the additive printing machine, whereby each plate comprises a unique machine-readable identifier and each plate is detachable and precisely fixed to the build platform. Supports/ plates are capable of being unique to the appliance).

Regarding Claim[s] 12 & 19, ‘Marklin & ‘Cai discloses all the claim limitations including: wherein an orientation of the carrier is included in computer data file, wherein the orientation of the carrier is normal to a build plane (‘Marklin, Fig 2 #15 (positioning element), #13 (unique machine-readable identifier), Para 0019,  In another preferred implementation the arrangement comprises a detection device configured for detecting the identifier and a position of each plate in respect to the build plate and whereby the additive printing machine is configured to controlling printing in respect to the detected identifier and position. The detection device may comprises an optical detection device, a camera, a RFID reader, a QR barcode reader, a bar code reader, and/or a magnetic stripe reader. The additive printing machine preferably comprises a computerized control device configured for analyzing identifier and/or position information received from the detection device by using a respective software and/or for subsequent controlling printing and/or post processing according to the red-out information. The computerized control device may comprise a database and/or a memory for storing identifier and/or position information, and/or related machining parameters.).

Regarding Claim[s] 13 & 20, ‘Marklin & ‘Cai discloses all the claim limitations including: each carrier includes at least one raised rail (‘Marklin, Fig 1, #4 (rectangular build platform/ carrier)), and wherein the at least one raised rail extends above the plurality of orthodontic appliances associated with each carrier (‘Marklin, Fig 1 shows raised rails in grid pattern).

Regarding Claim[s] 14 & 21, ‘Marklin & ‘Cai discloses all the claim limitations including: plurality of orthodontic appliances are oriented with respect to the carrier such that no internal supports are necessary for the plurality of orthodontic appliances (‘Marklin, Figs 1 – 5, do not show any internal supports to the appliances).
Regarding Claim[s] 15, ‘Marklin discloses all the claim limitations including: A method for manufacturing orthodontic kits (‘Marklin, Para 0043, Figs 1 – 3, show arrangement for manufacturing a plurality of orthodontic appliances #1), 
the method comprising: 
storing, in database (‘Marklin, Para 0003, “Orthodontic appliances are often fabricated by way of a physical and computer aided molding process, starting  with forming an impression of the patent's dentition using a suitable impression material, such as polyvinylsiloxane (PVS). The impression is scanned by CT from which a computer creates a three-dimensional digital positive model of the patient's teeth and gingival. To create an orthodontic appliance to reflect the next desired tooth configuration in the series of treatment stages, a new three-dimensional model must be created that reflects the patient's dentition in the desired configuration, typically involving capturing shapes of the teeth in the three dimensional plaster model, or by using intra oral scan data to start such sequence without a physical impression and respective plaster model, into a computer aided design system. Then, in the computer aided  design system, the teeth are separated by a computerized process, and then reset in the desired configuration. The resulting computerized model of the patient's dentition in a desired configuration is then used to print a physical model of that tooth configuration.” Para 0019, “The computerized control device may comprise a database and/or a memory for storing identifier and/or position information, and/or related machining parameters.”), 
a plurality of computer data files (‘Marklin, Para 0003, CT scanned data, Para 0011 CNC datafiles, Para 0019, post processing and computer control device database), 
wherein each of the computer data files includes data necessary to additively manufacture to additively manufacture an orthodontic kit (‘Marklin, Abst discusses additive printing machine, Para 0011, additive printing machine, CNC machine-readable identifier, Para 0027, software running on the additive printing machine),
wherein each of the orthodontic kits includes a carrier (‘Marklin, #4 (rectangular build platform/ carrier)), 
a plurality of support structures (‘Marklin, #6 (rectangular plates/ support structure)), and 
a plurality of orthodontic appliances (‘Marklin, Figs 1 & 3, shows #4 housing #1 (appliances)), 
wherein the plurality of support structures (‘Marklin, #6 (rectangular plates/ support structure)) includes groups of support structures (‘Marklin, Fig 1 shows a group of support structures #6), and 
wherein each group of support structures (‘Marklin, Fig 1 shows a group of support structures #6) connects one of the plurality of orthodontic appliances to the carrier (‘Marklin, Fig 1 shows #6 connected to #4);
based on the one of the plurality of computer data files (‘Marklin, #2 (additive printing machine) Para 0003), 
one of the orthodontic kits, 
wherein the one of the orthodontic kits is associated with the one of the plurality of computer data files (‘Marklin, Para 0003).
Except, ‘Marklin is silent regarding: receiving, via a network by a manufacturing device, one of the plurality of computer data files; and 
additively manufacturing (‘Cai, Para 0146, Specifically, data transmission may be implemented via memory devices such as a floppy disk, a hard disk, a compact disc, a memory card, a flash memory, and the data may also be transmitted to the rapid prototyping device via a wired or a wireless network connection. In step 505, the rapid prototyping may manufacture male molds (positive models) based on the digital models of the tooth arrangements.).
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Marklin with a manufacturing device configured to receive computer files via a network as taught by ‘Cai in order to provide an easily accessible data file storage and retrieval system.

Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/           Primary Examiner, Art Unit 3726                                                                                                                                                                                             
11/03/2022